IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


SHAWN THOMPSON,

             Appellant,

 v.                                                   Case No. 5D16-1834

TOSCHA GOODWIN,

             Appellee.

________________________________/

Opinion filed January 6, 2017

Appeal from the Circuit Court
for Marion County,
Steven G. Rogers, Judge.

Shawn Thompson, Silver Springs,
pro se.

Angela C. Flowers, of Kubicki Draper,
Ocala, for Appellee.


PER CURIAM.

      AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150,

1152 (Fla. 1979) (holding that without transcript of trial proceedings, appellate court

cannot review underlying evidence so as to conclude that trial court’s judgment is not

supported by evidence).


ORFINGER, EVANDER and WALLIS, JJ., concur.